Exhibit 10.2

 



[image_009.jpg]



                    CTBC BANK 2014.09 Edition

 



Approval Notice

 

The Annual Review Date for the company at our bank is: October 31st, 2019

 

I. Name of the Credit Receiver and Joint Guarantor

Name of the credit receiver

Unified business code/ID No.

Representative

Prime World International Holdings Ltd., Taiwan Branch

28410552

Lin Chih-Hsiang

Joint guarantor    - Co-drawer    -    Promissory note drawer    - II. Credit
Line (excluding “Financial Transaction Line”)

 

(I) Credit line approval

Category Products Amount Period (month) Interest rate or commission Omnibus
Credit Lines Short-term loan, import O/A, Letter of Credit issuance, performance
bond TWD 150,000,000 12

1.            NTD: enterprise swap index (month)+1.2%, negotiated price

2.            Foreign currency: COF+1.2%, negotiated price

3.            Commission for issuing L/C 0.125% (Every three months constitute
one period, and no commission will be charged in and after the second period).
The cable charge for issuing L/C costs USD 10.

 

(II) Conditions for credit line



General
conditions 1. Ror short-term loan and exchange rate restriction suppliers
(excluding APPLIED OPTOELECTRONICS INC., PRIME WORLD INTERNATIONAL HOLDINGS LTD.
and GLOBAL TECHNOLOGY INC.), utilization period for each transaction shall not
exceed 120 days.   2. Import O/A finance receives 100% loan, utilization period
for each transaction shall not exceed 120 days, and the load can be transferred
to exchange rate restriction suppliers (excluding APPLIED OPTOELECTRONICS INC.,
PRIME WORLD INTERNATIONAL HOLDINGS LTD., GLOBAL TECHNOLOGY INC.).   3. Import
O/A line shall be handled as per the transaction list or invoice.   4. SBLC not
prepared in standard format of the bank will require the comments of the legal
counsel and international trade departments.   5. Financial period of the L/C is
fixed at 90 days (i.e. forwards all apply), and changing the issued L/C into
foreign currencies needs to change the loan currency into Taiwan dollars.   6.
Inward remittance of each inspection quarter shall reach USD 10,000,000
(including the buyer XXXX, XXXXXX company and XXXX Group).   7. The deposit of
each inspection quarter shall reach the performance level. Special 1. The loan
authorization document of the parent company (Prime World International Holdings
LTD) is needed. conditions 2. Before the transferring, the Board resolution of
Prime World International Holdings LTD needs to be provided.

  

(III) Note:

1.After the signing of this notice by the credit receiver, due to the change of
the market, the bank shall retain the right to require the credit receiver to
transfer or set forth the application to implement transfer as per the original
interest rate/commission. After this notice, if the credit receiver has the need
for the capital, the credit receiver and our bank shall negotiate interest
rate/commission or transfer amount additionally, and record such in relevant
transferring application files. Then, the credit receiver shall start the
application, and other business shall be handled as per the credit extension
contract of the bank and relevant provisions.

2.The credit receiver needs to provide the Board resolution of Prime World
International Holdings LTD concerning the line.

 

CTBC Bank

October 23rd, 2018

 



CTBC Bank Co., Ltd Page 1 fo 1    

 



